DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	This communication is in response to Applicant’s filing dated 06/10/2020. Claims 1-20 are currently pending.

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 06/10/2020 has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: an initiation module, a neural network module and a communications module, a control module, in claims 1, 3, 5-12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al., (US 20200134833 A1), in view of Xinhua Xiao et al., US (10239521 B1), hereinafter referred to as Biswas and Xiao, respectively.
Regarding claim 1, Biswas discloses a system for producing a digital map for a location, the system comprising: 
one or more processors configured to receive information that identifies a first location (Processing system of an autonomous driving systems may generate driving commands in response to the location of objects. The assisted driving systems may generate driver warnings or supplemental assistance commands in response to the locations of objects – See at least ¶35); 
a data store communicably coupled to the one or more processors and storing a first file (The databases may also contain one or more node data record(s), i.e. first file – See at least ¶154), 
wherein: the first file is for the first location, the first file includes a set of image data and a set of node data, and the set of node data includes information that identifies nodes in a neural network, information that identifies inputs of the nodes, and values of weights to be applied to the inputs (A method for encoding objects in a camera-captured image with a deep neural network pipeline includes identifying at least a portion of the camera-capture image, applying a first convolutional neural network to the at least the portion of the camera-captured image at a first stage, i.e. first file – See at least ¶3. The autonomous driving systems may generate driving commands in response to the location of objects – See at least ¶35. The weights of convolutional module may be selected from the pre-learned weights from convolutional module. The convolutional module accepts an input volume, i.e. values of weights applied to the input – See at least ¶99); and 
a memory communicably coupled to the one or more processors and storing: 
an initiation module including instructions that when executed by the one or more processors cause, in response to a retrieval of the first file, the one or more processors to apply the weights to the inputs of the nodes and to receive the image data for the neural network (One or more example embodiments described interpolate the values (e.g., kernel or weights of the kernel) of filters from one layer or module to calculate values (e.g., kernel or weights of the kernel) of filters of another layer or module. In some example embodiments both the values of the filters and the feature maps or outputs of the modules are interpolated. The input to a layer or module is convolved with the filter values – See at least ¶101. The processor classifies the at least the portion of the camera-captured image as an object category in response to an output of the second convolutional neural network – See at least ¶130); 
a neural network module including instructions that when executed by the one or more processors cause the one or more processors to execute, in response to an application of the weights and a receipt of the image data, the neural network to produce the digital map for the first location (Processing system of an autonomous driving systems may generate driving commands in response to the location of objects. The assisted driving systems may generate driver warnings or supplemental assistance commands in response to the locations of objects – See at least ¶35. A deep neural network architecture pipeline that takes an image as an input and classifies each pixel to a semantic class semantically mapping it to the object to a classification – See at least 36.  The processor classifies the at least the portion of the camera-captured image as an object category in response to an output of the second convolutional neural network – See at least ¶130).
Biswas fails to explicitly disclose a communications module including instructions that when executed by the one or more processors cause the one or more processors to transmit the digital map for the first location to an automotive navigation system.
However, Xiao teaches a communications module including instructions that when executed by the one or more processors cause the one or more processors to transmit the digital map for the first location to an automotive navigation system (The data processing system can interface or communicate with a location system via network. The location system can include any device based on a positioning system such as GPS. The data processing mapping engine component can include or interface with a device, component, antenna, or other module or element to determine a location of the vehicle via the location system – See at least column 8, lines 53-65).
Biswas discloses deep neural network architecture for image segmentation. Xiao teaches systems and methods of multi network based path generation for a vehicle controller. 
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Biswas and include the feature of transmitting the digital map for the first location to an automotive navigation system, as taught by Xiao, to gather information related to a vehicle operation or to the environment of the vehicle (See background of Xiao).

Regarding claim 2, Biswas discloses wherein the system is disposed in a vehicle (One or more vehicle connected to a server – See at least ¶39 and FIG. 1).

Regarding claim 3, Biswas fails to explicitly disclose wherein the memory further stores a control module including instructions that when executed by the one or more processors cause the one or more processors to control, via the automotive navigation system and based on information included in the digital map for the first location, an operation of an autonomous vehicle.
However, Xiao teaches wherein the memory further stores a control module including instructions that when executed by the one or more processors cause the one or more processors to control, via the automotive navigation system and based on information included in the digital map for the first location, an operation of an autonomous vehicle (The first vehicle can include sensors that are designed, constructed, configured or operational to detect vehicle dynamics information. Sensors can include sensors that detect, for example, an automobile layout, vehicle powertrain information, braking system information, steering information, suspension information, and wheel and tire information. The data processing system can generate, from a first neural network tuned to process sensor input, a digital map data structure based on the data sensed by the one or more sensors – See at least column 16, lines 1-10).
Biswas discloses deep neural network architecture for image segmentation. Xiao teaches systems and methods of multi network based path generation for a vehicle controller. 
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Biswas and include the feature of wherein the memory further stores a control module including instructions that when executed by the one or more processors cause the one or more processors to control, via the automotive navigation system and based on information included in the digital map for the first location, an operation of an autonomous vehicle, as taught by Xiao, to gather information related to a vehicle operation or to the environment of the vehicle (See background of Xiao).

Regarding claim 4, Biswas discloses wherein the data store further stores a second file, the second file is for a second location, and at least one value of at least one weight of the weights of the set of node data for the second location is different from at least one value of at least one weight of the weights of the set of node data for the first location (The second convolution module is configured to pool a plurality of subregion representations from an output of the first convolutional module. The first deconvolution module is configured to perform at least one deconvolution from the output of the first convolution module. The second deconvolution module is configured to perform at least one deconvolution from the output of the second convolution module – See at least ¶4).

Regarding claim 5, Biswas discloses wherein: the digital map for the first location comprises a three dimensional image of the first location, the three dimensional image of the first location is from a viewpoint, the image data include a representation of a first object and a representation of a second object, and the neural network module further includes instructions that when executed by the one or more processors cause the one or more processors to: determine an existence, from the viewpoint, of an occlusion of at least a portion of the first object by at least a portion of the second object, and cause, in response to a determination of the existence of the occlusion, the at least the portion of the first object to appear in the three dimensional image free from the occlusion by the at least the portion of the second object (For example, the location of a user or vehicle may be determined according to the known location of objects detected in the vicinity of the user or vehicle. Finally, the identified objects or features from the street-side images may be applied to three-dimensional models and mapping database – See at least ¶35. Processing system of an autonomous driving systems may generate driving commands in response to the location of objects. The assisted driving systems may generate driver warnings or supplemental assistance commands in response to the locations of objects – See at least ¶35. A deep neural network architecture pipeline that takes an image as an input and classifies each pixel to a semantic class semantically mapping it to the object to a classification – See at least ¶36.  The processor classifies the at least the portion of the camera-captured image as an object category in response to an output of the second convolutional neural network – See at least ¶130)

Regarding claim 6, Biswas discloses wherein: the digital map for the first location comprises a three dimensional image of the first location, the image data include a representation of an object, and the neural network module further includes instructions that when executed by the one or more processors cause the one or more processors to: determine that the object is a dynamic object, and cause, in response to a determination that the object is the dynamic object, the three dimensional image to exclude the object (For example, the location of a user or vehicle may be determined according to the known location of objects detected in the vicinity of the user or vehicle. Finally, the identified objects or features from the street-side images may be applied to three-dimensional models and mapping database – See at least ¶35. The image segmentation controller may include parallel paths that process large blocks of data simultaneously – See at least ¶60. Examiner notes the blocking off data is construed as excluding the object).

Regarding claim 7, Biswas discloses:
the digital map for the first location comprises a three-dimensional image of the first location, the image data include a representation of an object at an ostensible position, a first spatial deviation exists between the ostensible position and an actual position of the object, the neural network module further includes instructions that when executed by the one or more processors cause the one or more processors to (The autonomous driving systems may generate driving commands in response to the location of objects. For example, the location of a user or vehicle may be determined according to the known location of objects detected in the vicinity of the user or vehicle. Finally, the identified objects or features from the street-side images may be applied to three-dimensional models and mapping database – See at least ¶35. In a downsampling portion, a collected image or input image is processed to reduce the resolution and/or spatial resolution of the image – See at least ¶48. he upsampling portion returns the size, resolution and/or spatial resolution of the images to that of the input image. The upsampling may be combined with a convolution such as a fractionally strided convolution or a transposed convolution – See at least ¶56):
determine an existence of the first spatial deviation, and cause, in response to a determination of the existence of the first spatial deviation, the object to appear in the three-dimensional image at a calculated position, a second spatial deviation exists between the calculated position and the actual position, and the second spatial deviation is less than the first spatial deviation (Finally, the identified objects or features from the street-side images may be applied to three-dimensional models and mapping database – See at least ¶35. The image segmentation controller is configured to deconvolve the inverse filter and the input image may both adjusting values of the image according to the values of the matrix of the filter and inserting values into the image according to the filter. The input image has a first that is smaller than the size of the output image, which is a spatially output – See at least ¶79).

Regarding claim 9, Biswas fails to explicitly disclose wherein: the digital map for the first location comprises a three dimensional image of the first location, the one or more processors are further configured to receive, from the automotive navigation system, a query to receive information about a viewpoint of a presentation of the digital map for the first location, the memory further stores a determination module including instructions that when executed by the one or more processors cause the one or more processors to determine, in response to a receipt of the query, the viewpoint of the three dimensional image, and the communications module further includes instructions that when executed by the one or more processors cause the one or more processors to transmit the information about the viewpoint to the automotive navigation system.
However, Xiao teaches:
wherein: the digital map for the first location comprises a three dimensional image of the first location, the one or more processors are further configured to receive, from the automotive navigation system, a query to receive information about a viewpoint of a presentation of the digital map for the first location, the memory further stores a determination module including instructions that when executed by the one or more processors cause the one or more processors to determine, in response to a receipt of the query, the viewpoint of the three dimensional image (The data processing system can generate, from a first neural network tuned to process sensor input, a digital map data structure based on the data sensed by the one or more sensors. The data processing system can generate, from a second neural network tuned to process digital map data structures, a first path based on the three-dimensional dynamic map. The data processing system can receive or detect, using the transceiver, a message or response responsive to the request or query – See at least column 27, lines 7-15), 
and the communications module further includes instructions that when executed by the one or more processors cause the one or more processors to transmit the information about the viewpoint to the automotive navigation system (The data processing system can interface or communicate with a location system via network. The location system can include any device based on a positioning system such as GPS. The data processing mapping engine component can include or interface with a device, component, antenna, or other module or element to determine a location of the vehicle via the location system – See at least column 8, lines 53-65).
Biswas discloses deep neural network architecture for image segmentation. Xiao teaches systems and methods of multi network based path generation for a vehicle controller. 
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Biswas and include the feature of transmitting the digital map for the first location to an automotive navigation system, as taught by Xiao, to gather information related to a vehicle operation or to the environment of the vehicle (See background of Xiao).

Regarding claim 10, Biswas fails to explicitly disclose wherein: the digital map for the first location comprises a three dimensional image of the first location, the one or more processors are further configured to receive, from the automotive navigation system, a query to receive a presentation of the digital map for the first location, the query specifies a viewpoint for the presentation, and the neural network module further includes instructions that when executed by the one or more processors cause the one or more processors to cause, in response to a receipt of the viewpoint, the three dimensional image to appear to be from the viewpoint.
However, Xiao teaches wherein: the digital map for the first location comprises a three dimensional image of the first location, the one or more processors are further configured to receive, from the automotive navigation system, a query to receive a presentation of the digital map for the first location, the query specifies a viewpoint for the presentation, and the neural network module further includes instructions that when executed by the one or more processors cause the one or more processors to cause, in response to a receipt of the viewpoint, the three dimensional image to appear to be from the viewpoint (The data processing system can generate, from a first neural network tuned to process sensor input, a digital map data structure based on the data sensed by the one or more sensors. The data processing system can generate, from a second neural network tuned to process digital map data structures, a first path based on the three-dimensional dynamic map. The data processing system can receive or detect, using the transceiver, a message or response responsive to the request or query – See at least column 27, lines 7-15).
Biswas discloses deep neural network architecture for image segmentation. Xiao teaches systems and methods of multi network based path generation for a vehicle controller. 
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Biswas and include the feature of transmitting the digital map for the first location to an automotive navigation system, as taught by Xiao, to gather information related to a vehicle operation or to the environment of the vehicle (See background of Xiao).

Regarding claim 11, Biswas discloses:
the digital map for the first location comprises a three dimensional image of the first location, the one or more processors are further configured to receive new image data for the first location, and the neural network module further includes instructions that when executed by the one or more processors cause the one or more processors to (The autonomous driving systems may generate driving commands in response to the location of objects. For example, the location of a user or vehicle may be determined according to the known location of objects detected in the vicinity of the user or vehicle. Finally, the identified objects or features from the street-side images may be applied to three-dimensional models and mapping database – See at least ¶35. In a downsampling portion, a collected image or input image is processed to reduce the resolution and/or spatial resolution of the image – See at least ¶48. he upsampling portion returns the size, resolution and/or spatial resolution of the images to that of the input image. The upsampling may be combined with a convolution such as a fractionally strided convolution or a transposed convolution – See at least ¶56): 
execute, in response to a receipt of the new image data for the first location, the neural network to determine a relationship between information in the new image data for the first location and a criterion that justifies an update of the digital map for the first location, and add, in response to a determination that the relationship between the information in the new image data for the first location and the criterion does justify the update of the digital map for the first location, the new image data for the first location to the set of image data included in the first file (The mobile devices may include local databases corresponding to a local map, which may be modified according to the server. The local map may include a subset of the geographic database and are updated – See at least ¶40. In one example, the weights from convolutional module at a first quantity is interpolated to a second quantity and applied to the initial weights in convolutional module. A comparison of image and image reveals that a higher resolution output, a better estimation of image segmentation, and a sharper boundary between segments – See at least ¶105).
Regarding claim 12, Biswas discloses:
the initiation module further includes instructions that when executed by the one or more processors cause, in response to the new image data for the first location having been added to the set of image data, the one or more processors to receive the image data for the neural network as a training input for a training operation of the neural network, and the neural network module further includes instructions that when executed by the one or more processors cause the one or more processors to cause (The image segmentation controller may operate in a plurality of modes including a training mode and an inference mode. In the training mode, the output of the image segmentation controller is provided by the training convolution module. In the inference mode, the output of the image segmentation controller is provided by the inference convolution module. The training mode and inference mode may be performed sequentially or simultaneously. In the training mode, the coefficient values for convolutional modules are defined or modified – See at least ¶65): 
at least one adjustment to at least one value of at least one weight of the weights of the set of node data so that a loss function for the training operation of the neural network is at a minimum value, and the values of the weights of the set of node data included in the first file to account for the at least one adjustment to the at least one value of the at least one weight (One or more example embodiments described interpolate the values (e.g., kernel or weights of the kernel) of filters from one layer or module to calculate values (e.g., kernel or weights of the kernel) of filters of another layer or module. In some example embodiments both the values of the filters and the feature maps or outputs of the modules are interpolated. The input to a layer or module is convolved with the filter values – See at least ¶101. The processor classifies the at least the portion of the camera-captured image as an object category in response to an output of the second convolutional neural network – See at least ¶130).

Regarding claim 13, Biswas discloses a method for producing a digital map for a location, the method comprising: 
receiving, by a processor, information that identifies the location; retrieving, by the processor and in response to a receipt of the information that identifies the location, a file (The autonomous driving systems may generate driving commands in response to the location of objects. The assisted driving systems may generate driver warnings or supplemental assistance commands in response to the locations of objects – See at least ¶35); 
wherein: the file is for the location, the file includes a set of image data and a set of node data, and the set of node data includes information that identifies nodes in a neural network, information that identifies inputs of the nodes, and values of weights to be applied to the inputs (A method for encoding objects in a camera-captured image with a deep neural network pipeline includes identifying at least a portion of the camera-capture image, applying a first convolutional neural network to the at least the portion of the camera-captured image at a first stage – See at least ¶3. The autonomous driving systems may generate driving commands in response to the location of objects – See at least ¶35. The weights of convolutional module may be selected from the pre-learned weights from convolutional module. The convolutional module accepts an input volume – See at least ¶99); 
applying, by the processor and in response to a retrieval of the file, the weights to the inputs of the nodes (The autonomous driving systems may generate driving commands in response to the location of objects. The assisted driving systems may generate driver warnings or supplemental assistance commands in response to the locations of objects – See at least ¶35); 
receiving, by the processor and in response to the retrieval of the file, the image data for the neural network; executing, by the processor and in response to an application of the weights (A method for encoding objects in a camera-captured image with a deep neural network pipeline includes identifying at least a portion of the camera-capture image, applying a first convolutional neural network to the at least the portion of the camera-captured image at a first stage – See at least ¶3. The autonomous driving systems may generate driving commands in response to the location of objects – See at least ¶35. The weights of convolutional module may be selected from the pre-learned weights from convolutional module. The convolutional module accepts an input volume – See at least ¶99).

 Biswas fails to explicitly disclose a receipt of the image data, the neural network to produce the digital map for the location; and transmitting, by the processor, the digital map for the location to an automotive navigation system.
However, Xiao teaches a receipt of the image data, the neural network to produce the digital map for the location; and transmitting, by the processor, the digital map for the location to an automotive navigation system (The data processing system can interface or communicate with a location system via network. The location system can include any device based on a positioning system such as GPS. The data processing mapping engine component can include or interface with a device, component, antenna, or other module or element to determine a location of the vehicle via the location system – See at least column 8, lines 53-65).
Biswas discloses deep neural network architecture for image segmentation. Xiao teaches systems and methods of multi network based path generation for a vehicle controller. 
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Biswas and include the feature of a receipt of the image data, the neural network to produce the digital map for the location; and transmitting, by the processor, the digital map for the location to an automotive navigation system, as taught by Xiao, to gather information related to a vehicle operation or to the environment of the vehicle (See background of Xiao).

Regarding claim 14, Biswas discloses wherein the digital map for the location comprises a web map (A client computer having a graphical user interface or a Web browser through which a user can interact with an implementation of the subject matter described in this specification – See at least ¶194).

Regarding claim 15, Biswas discloses wherein the digital map for the location comprises a high definition map (A comparison of image and image reveals that a higher resolution output a better estimation of image segmentation, and a sharper boundary between segments – See at least ¶104. Examiner notes the high resolution output is construed as a high definition map).

Regarding claim 16, Biswas discloses wherein the digital map for the location comprises a three dimensional image of the location (Finally, the identified objects or features from the street-side images may be applied to three-dimensional models and mapping database – See at least ¶35).

Regarding claim 17, Biswas discloses wherein the set of image data comprises point cloud information (The vehicle may include one or more distance data detection device or sensor, such as a light detection and ranging (LiDAR) device. The distance data detection sensor may generate point cloud data – See at least ¶43).

Regarding claim 18, Biswas discloses wherein the set of image data comprises pixel information from at least one image (The following embodiments include image segmentation through a deep neural network architecture pipeline that takes an image as an input and classifies each pixel to a semantic class – See at least ¶36).

Regarding claim 19, Biswas discloses wherein the at least one image comprises at least one two-dimensional image (Image includes a two dimensional image – See at least ¶59).

Regarding claim 20, Biswas discloses a non-transitory computer-readable medium for producing a digital map for a location, the non-transitory computer-readable medium including instructions that when executed by one or more processors cause the one or more processors to: 
receive information that identifies the location (The autonomous driving systems may generate driving commands in response to the location of objects. The assisted driving systems may generate driver warnings or supplemental assistance commands in response to the locations of objects – See at least ¶35); 
retrieve, in response to a receipt of the information that identifies the location, a file, wherein: the file is for the location, the file includes a set of image data and a set of node data, and the set of node data includes information that identifies nodes in a neural network, information that identifies inputs of the nodes (A method for encoding objects in a camera-captured image with a deep neural network pipeline includes identifying at least a portion of the camera-capture image, applying a first convolutional neural network to the at least the portion of the camera-captured image at a first stage – See at least ¶3. The autonomous driving systems may generate driving commands in response to the location of objects – See at least ¶35. The weights of convolutional module may be selected from the pre-learned weights from convolutional module. The convolutional module accepts an input volume – See at least ¶99), and 
values of weights to be applied to the inputs; apply, in response to a retrieval of the file, the weights to the inputs of the nodes; receive, in response to the retrieval of the file, the image data for the neural network; execute, in response to an application of the weights and a receipt of the set of image data, the neural network to produce the digital map for the location (One or more example embodiments described interpolate the values (e.g., kernel or weights of the kernel) of filters from one layer or module to calculate values (e.g., kernel or weights of the kernel) of filters of another layer or module. In some example embodiments both the values of the filters and the feature maps or outputs of the modules are interpolated. The input to a layer or module is convolved with the filter values – See at least ¶101. The processor classifies the at least the portion of the camera-captured image as an object category in response to an output of the second convolutional neural network – See at least ¶130). 

Biswas fails to explicitly disclose transmit the digital map for the location to an automotive navigation system.
However, Xiao teaches transmit the digital map for the location to aamotive navigation system (The data processing system can interface or communicate with a location system via network. The location system can include any device based on a positioning system such as GPS. The data processing mapping engine component can include or interface with a device, component, antenna, or other module or element to determine a location of the vehicle via the location system – See at least column 8, lines 53-65).
Biswas discloses deep neural network architecture for image segmentation. Xiao teaches systems and methods of multi network-based path generation for a vehicle controller. 
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Biswas and include the feature of transmitting the digital map for the first location to an automotive navigation system, as taught by Xiao, to gather information related to a vehicle operation or to the environment of the vehicle (See background of Xiao).

Claim(s) 8 are rejected under 35 U.S.C. 103 as being unpatentable over Biswas et al., (US 20200134833 A1), in view of Xinhua Xiao et al., US (10239521 B1), as applied to claim 1 above, and further in view of Wang et al., (US 20190383945 A1), hereinafter referred to as Biswas, Xiao, and Wang, respectively.
Regarding claim 8, the combination of Biswas and Xiao fails to explicitly disclose wherein: the digital map for the first location comprises a three dimensional image of the first location, the neural network includes a Bayesian filter that performs, in iterations of a cycle, a prediction operation and a correction operation, the prediction operation produces, at a first time, a prediction of a state, at a second time, of an item of information that appears in the three dimensional image, the neural network module further includes instructions that when executed by the one or more processors cause the one or more processors to cause the item of information to appear in the three dimensional image in accordance with the prediction of the state, the one or more processors are further configured to receive information about a reality of the state, at the second time, of the item of information, and the correction operation acts, based on a difference between the reality of the state and the prediction of the state, to modify a performance of the prediction operation. 
However, Wang teaches: 
wherein: the digital map for the first location comprises a three dimensional image of the first location, the neural network includes a Bayesian filter that performs, in iterations of a cycle, a prediction operation and a correction operation, the prediction operation produces, at a first time, a prediction of a state, at a second time, of an item of information that appears in the three dimensional image (In performing the vehicle localization, the localization system searches exhaustively over three-dimensional (3D) pose candidates, and scores each pose by computing a dot product between the Lidar intensity map and online Lidar sweep embeddings – See at least ¶14. In performing the localization of the AV system, the Lidar localizer treats localization as a recursive Bayesian inference problem encoding the fact that the online Lidar sweep data should be consistent with the input map data at the vehicle's location, and the belief updates, should be consistent with the motion model – See at least ¶45); and 
to cause the item of information to appear in the three dimensional image in accordance with the prediction of the state, the one or more processors are further configured to receive information about a reality of the state, at the second time, of the item of information, and the correction operation acts, based on a difference between the reality of the state and the prediction of the state, to modify a performance of the prediction operation (As an example, as shown, the localization system includes a Lidar localizer that is configured to generate pose estimates based on a comparison of Lidar intensity maps with Lidar point data. Further details regarding the Lidar localizer are discussed below in reference to FIGS. 3-5. A pose filter receives pose estimates from the one or more localizers as well as other sensor data such as, for example, motion sensor data from an inertial measurement unit (IMU), encoder, odometer, and the like – See at least ¶30).
Biswas discloses deep neural network architecture for image segmentation. Xiao teaches systems and methods of multi network-based path generation for a vehicle controller. 
It would have been obvious to one of ordinary skill in the art before the effective filing dated of the claimed invention to modify the invention of Biswas and include the feature of the digital map for the first location comprises a three dimensional image of the first location, the neural network includes a Bayesian filter that performs, in iterations of a cycle, a prediction operation and a correction operation, the prediction operation produces, at a first time, a prediction of a state, at a second time, of an item of information that appears in the three dimensional image, as taught by Wang, to ensure safe operation of an Autonomous Vehicle (See ¶4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD M KAZIMI whose telephone number is (571)272-3436. The examiner can normally be reached M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.M.K./           Examiner, Art Unit 3662                                                                                                                                                                                             
/IG T AN/           Primary Examiner, Art Unit 3662